UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-1530 Name of Registrant:Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end:October 31, 2010 Date of reporting period: July 31, 2010 Item 1: Schedule of Investments Vanguard Explorer Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Common Stocks (88.7%) 1 Consumer Discretionary (13.2%) DeVry Inc. 821,456 44,194 * O'Reilly Automotive Inc. 851,507 41,962 * WMS Industries Inc. 1,055,769 40,658 * GameStop Corp. Class A 1,958,015 39,258 * LKQ Corp. 1,781,610 35,240 * DreamWorks Animation SKG Inc. Class A 1,111,200 34,625 Tractor Supply Co. 456,885 31,758 * Life Time Fitness Inc. 839,210 30,514 * Penske Automotive Group Inc. 2,109,820 29,537 * TRW Automotive Holdings Corp. 803,389 28,191 Cinemark Holdings Inc. 1,885,800 27,514 *,^ MGM Resorts International 2,514,800 27,311 Williams-Sonoma Inc. 1,016,415 27,148 * Tenneco Inc. 940,827 25,967 * Warnaco Group Inc. 561,341 23,447 Aaron's Inc. 1,274,850 23,151 Service Corp. International 2,340,785 19,943 * Panera Bread Co. Class A 248,250 19,416 * Childrens Place Retail Stores Inc. 448,924 18,787 * CarMax Inc. 880,440 18,577 Jarden Corp. 579,341 16,772 * Capella Education Co. 168,061 15,616 * Bally Technologies Inc. 482,000 15,569 * priceline.com Inc. 67,975 15,254 * Coinstar Inc. 334,850 15,236 * Talbots Inc. 1,324,690 15,221 Darden Restaurants Inc. 362,880 15,201 * Fossil Inc. 354,725 14,047 * Cheesecake Factory Inc. 564,493 13,232 * Aeropostale Inc. 464,065 13,193 * Select Comfort Corp. 1,626,727 12,688 Gentex Corp. 637,340 12,282 Monro Muffler Brake Inc. 294,900 12,103 * Buffalo Wild Wings Inc. 280,600 11,965 * Lumber Liquidators Holdings Inc. 470,650 11,682 American Eagle Outfitters Inc. 938,250 11,550 * Interpublic Group of Cos. Inc. 1,088,800 9,952 Regis Corp. 647,250 9,858 * Tempur-Pedic International Inc. 314,222 9,637 * K12 Inc. 366,751 9,554 * DSW Inc. Class A 356,349 9,482 * ITT Educational Services Inc. 112,100 9,051 ^ Strayer Education Inc. 36,750 8,798 * Gaylord Entertainment Co. 299,323 8,677 Foot Locker Inc. 626,000 8,507 *,^ Liz Claiborne Inc. 1,713,600 8,122 * Steven Madden Ltd. 206,332 7,971 Finish Line Inc. Class A 556,377 7,962 Genuine Parts Co. 176,300 7,551 * Big Lots Inc. 214,401 7,356 * Royal Caribbean Cruises Ltd. 250,071 7,217 * Texas Roadhouse Inc. Class A 531,779 7,168 Tiffany & Co. 165,437 6,960 * Valassis Communications Inc. 195,314 6,752 Cracker Barrel Old Country Store Inc. 134,619 6,594 * Pier 1 Imports Inc. 933,850 6,528 * HSN Inc. 218,300 6,418 Matthews International Corp. Class A 177,500 6,409 Cablevision Systems Corp. Class A 233,450 6,399 Guess? Inc. 179,230 6,398 * JOS A Bank Clothiers Inc. 104,082 6,108 * CEC Entertainment Inc. 174,496 6,060 * G-III Apparel Group Ltd. 232,050 5,987 Sotheby's 219,400 5,952 PF Chang's China Bistro Inc. 137,834 5,706 * Gymboree Corp. 125,464 5,433 Polaris Industries Inc. 89,974 5,371 Cooper Tire & Rubber Co. 233,943 5,055 * J Crew Group Inc. 136,600 4,867 * Wet Seal Inc. Class A 1,422,000 4,806 Ross Stores Inc. 90,998 4,792 Tupperware Brands Corp. 116,393 4,585 * Kohl's Corp. 89,163 4,252 * NVR Inc. 6,600 4,135 Cato Corp. Class A 174,683 4,067 * Ulta Salon Cosmetics & Fragrance Inc. 156,100 3,943 * Dress Barn Inc. 149,500 3,693 * True Religion Apparel Inc. 143,710 3,532 * BJ's Restaurants Inc. 136,200 3,473 * Citi Trends Inc. 110,055 3,455 * Jo-Ann Stores Inc. 78,872 3,304 Phillips-Van Heusen Corp. 62,393 3,238 * Kirkland's Inc. 160,035 2,698 * Denny's Corp. 944,150 2,530 * Bridgepoint Education Inc. 132,800 2,463 * Carter's Inc. 96,685 2,344 * Group 1 Automotive Inc. 84,184 2,334 * Grand Canyon Education Inc. 93,200 2,262 * Sally Beauty Holdings Inc. 201,958 1,910 * Lincoln Educational Services Corp. 87,541 1,846 Hillenbrand Inc. 77,100 1,703 * Belo Corp. Class A 278,200 1,683 * Harman International Industries Inc. 50,500 1,536 Harte-Hanks Inc. 134,600 1,518 * Corinthian Colleges Inc. 159,200 1,449 * Drew Industries Inc. 68,100 1,439 Leggett & Platt Inc. 64,023 1,334 * Perry Ellis International Inc. 57,900 1,296 World Wrestling Entertainment Inc. Class A 76,000 1,219 John Wiley & Sons Inc. Class A 25,488 1,004 Big 5 Sporting Goods Corp. 72,831 1,001 * Timberland Co. Class A 55,215 973 * Sinclair Broadcast Group Inc. Class A 156,200 943 Thor Industries Inc. 33,300 927 * AutoNation Inc. 36,800 899 * Stein Mart Inc. 114,718 886 Brinker International Inc. 46,157 726 * 99 Cents Only Stores 42,650 709 * Goodyear Tire & Rubber Co. 64,300 686 * Hawk Corp. Class A 20,400 596 * Caribou Coffee Co. Inc. 54,578 580 * Exide Technologies 95,989 578 * LodgeNet Interactive Corp. 143,262 516 * Deckers Outdoor Corp. 10,000 509 * Autoliv Inc. 8,800 505 * RCN Corp. 32,800 490 National CineMedia Inc. 24,991 448 * Papa John's International Inc. 17,100 433 PetSmart Inc. 13,900 432 * Fisher Communications Inc. 24,375 431 CPI Corp. 16,754 416 * Playboy Enterprises Inc. Class B 69,500 376 * LIN TV Corp. Class A 63,000 369 * Lacrosse Footwear Inc. 24,939 366 * Journal Communications Inc. Class A 69,900 333 * Domino's Pizza Inc. 22,417 287 * CROCS Inc. 22,300 286 * Unifi Inc. 65,301 256 * West Marine Inc. 18,529 192 National Presto Industries Inc. 1,625 166 * Dorman Products Inc. 6,640 155 * DineEquity Inc. 3,900 142 Buckle Inc. 5,102 141 Winmark Corp. 3,600 120 * Career Education Corp. 4,900 120 * Media General Inc. Class A 10,802 112 Chico's FAS Inc. 11,700 110 * Carrols Restaurant Group Inc. 16,638 86 Blyth Inc. 2,000 79 PRIMEDIA Inc. 22,800 69 * New York Times Co. Class A 7,100 62 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 8,183 1 Consumer Staples (2.9%) Ruddick Corp. 1,433,960 50,834 Herbalife Ltd. 757,019 37,578 Pricesmart Inc. 1,012,570 28,352 * United Natural Foods Inc. 789,129 26,617 Nu Skin Enterprises Inc. Class A 924,700 26,335 * BJ's Wholesale Club Inc. 401,400 18,284 * Constellation Brands Inc. Class A 836,450 14,270 Church & Dwight Co. Inc. 149,833 9,929 Diamond Foods Inc. 187,101 8,334 Lancaster Colony Corp. 110,502 5,737 * Medifast Inc. 135,907 4,110 * Revlon Inc. Class A 319,696 4,009 * Boston Beer Co. Inc. Class A 53,628 3,720 Sanderson Farms Inc. 60,700 2,838 Casey's General Stores Inc. 71,300 2,727 Spartan Stores Inc. 188,720 2,710 Coca-Cola Bottling Co. Consolidated 26,877 1,387 * Darling International Inc. 143,500 1,171 * Nature's Sunshine Products Inc. 83,530 685 Nash Finch Co. 14,946 588 * Overhill Farms Inc. 101,913 530 * Elizabeth Arden Inc. 27,962 434 J&J Snack Foods Corp. 2,000 83 Schiff Nutrition International Inc. 7,800 63 Energy (4.0%) ^ Core Laboratories NV 534,580 41,296 * Ultra Petroleum Corp. 530,460 22,476 * Atwood Oceanics Inc. 761,660 20,717 Niko Resources Ltd. 161,880 17,450 * Tesco Corp. 1,266,897 17,356 * Brigham Exploration Co. 939,475 16,215 * Comstock Resources Inc. 635,500 16,084 * Whiting Petroleum Corp. 182,273 16,042 * Alpha Natural Resources Inc. 380,390 14,580 Frontier Oil Corp. 1,160,300 14,260 EXCO Resources Inc. 957,950 13,900 * Petrohawk Energy Corp. 827,620 13,052 * Clean Energy Fuels Corp. 615,020 11,612 SM Energy Co. 264,845 10,970 * Southwestern Energy Co. 298,080 10,865 CARBO Ceramics Inc. 134,819 10,812 * Global Industries Ltd. 2,161,000 10,243 Holly Corp. 345,100 9,225 * Atlas Energy Inc. 284,900 8,430 * Venoco Inc. 409,978 7,716 * Rex Energy Corp. 673,162 7,136 * Oceaneering International Inc. 138,270 6,842 * Forest Oil Corp. 208,000 5,947 ^ Frontline Ltd. 178,900 5,474 World Fuel Services Corp. 159,246 4,148 * Dril-Quip Inc. 74,250 3,882 * Rowan Cos. Inc. 110,800 2,799 * Gulfport Energy Corp. 166,301 2,172 * SandRidge Energy Inc. 358,282 2,114 * McMoRan Exploration Co. 198,000 2,061 Ship Finance International Ltd. 59,700 1,138 * Petroleum Development Corp. 24,288 708 *,^ CAMAC Energy Inc. 187,500 675 * Westmoreland Coal Co. 30,319 258 * International Coal Group Inc. 55,600 250 * Cloud Peak Energy Inc. 15,500 238 W&T Offshore Inc. 8,300 76 Exchange-Traded Funds (1.9%) ^,2 Vanguard Small-Cap ETF 1,165,083 70,685 ^ iShares Russell 2000 Index Fund 848,600 55,210 ^,2 Vanguard Small-Cap Growth ETF 713,200 44,882 Financials (6.4%) Discover Financial Services 2,246,037 34,297 Jefferies Group Inc. 1,161,063 28,667 * Affiliated Managers Group Inc. 380,320 26,938 * NASDAQ OMX Group Inc. 1,341,100 26,111 Comerica Inc. 671,600 25,763 Cash America International Inc. 753,198 25,232 * Signature Bank 643,970 24,754 BR Malls Participacoes SA 1,599,300 24,042 Synovus Financial Corp. 9,092,400 23,822 SEI Investments Co. 1,197,554 22,969 MFA Financial Inc. 2,823,900 20,727 Och-Ziff Capital Management Group LLC Class A 1,484,450 20,396 Redwood Trust Inc. 1,277,300 19,990 Umpqua Holdings Corp. 1,367,800 17,139 MB Financial Inc. 883,975 15,328 * Stifel Financial Corp. 323,400 14,986 * MGIC Investment Corp. 1,593,600 13,689 Huntington Bancshares Inc. 2,248,012 13,623 Cullen/Frost Bankers Inc. 234,400 12,941 Waddell & Reed Financial Inc. 369,750 8,811 Brown & Brown Inc. 421,114 8,431 Assured Guaranty Ltd. 530,077 8,322 Invesco Ltd. 388,154 7,585 * CB Richard Ellis Group Inc. Class A 431,549 7,336 Lazard Ltd. Class A 230,295 6,833 Wintrust Financial Corp. 193,050 6,008 Greenhill & Co. Inc. 80,325 5,466 Federated Investors Inc. Class B 255,500 5,422 Endurance Specialty Holdings Ltd. 137,220 5,295 BOK Financial Corp. 104,727 5,101 * MSCI Inc. Class A 155,166 5,007 Duff & Phelps Corp. Class A 440,000 4,770 * Arch Capital Group Ltd. 53,200 4,163 Nelnet Inc. Class A 200,983 4,052 Jones Lang LaSalle Inc. 52,200 4,043 Iberiabank Corp. 73,760 3,833 * World Acceptance Corp. 91,544 3,793 * Credit Acceptance Corp. 65,983 3,694 Digital Realty Trust Inc. 53,478 3,381 QC Holdings Inc. 675,485 2,776 * Strategic Hotels & Resorts Inc. 581,500 2,681 Mid-America Apartment Communities Inc. 43,300 2,446 PennantPark Investment Corp. 212,305 2,231 Associated Estates Realty Corp. 127,636 1,766 * Ezcorp Inc. Class A 88,256 1,756 * Dollar Financial Corp. 88,254 1,731 * Envestnet Inc. 165,100 1,661 * Cardtronics Inc. 120,230 1,557 Equity Lifestyle Properties Inc. 27,900 1,477 Westamerica Bancorporation 26,905 1,446 PS Business Parks Inc. 24,268 1,409 * First Cash Financial Services Inc. 58,300 1,398 Rayonier Inc. 27,500 1,343 *,3 Doral Financial Convertible Pfd. 2,872 1,339 Highwoods Properties Inc. 41,500 1,299 Solar Capital Ltd. 48,100 992 BGC Partners Inc. Class A 145,611 789 * Gleacher & Co. Inc. 376,368 753 Potlatch Corp. 11,500 426 First Financial Bankshares Inc. 7,300 358 GAMCO Investors Inc. 6,733 271 Getty Realty Corp. 11,177 268 Brookline Bancorp Inc. 20,400 197 * Ashford Hospitality Trust Inc. 20,814 183 Princeton National Bancorp Inc. 18,005 106 Bank of the Ozarks Inc. 2,200 82 FBL Financial Group Inc. Class A 3,100 70 MarketAxess Holdings Inc. 4,400 63 * Transcontinental Realty Investors Inc. 6,960 63 * Tree.com Inc. 7,904 57 First Merchants Corp. 3,440 30 Health Care (16.1%) * Mettler-Toledo International Inc. 397,309 46,406 * ResMed Inc. 657,700 43,204 Cooper Cos. Inc. 1,106,730 43,007 * Bruker Corp. 3,060,253 40,303 * Nektar Therapeutics 2,886,506 37,698 * Regeneron Pharmaceuticals Inc. 1,505,085 36,408 * Edwards Lifesciences Corp. 601,500 34,767 * Seattle Genetics Inc. 2,803,504 34,147 * Bio-Rad Laboratories Inc. Class A 342,119 30,380 * Henry Schein Inc. 569,800 29,909 * Health Management Associates Inc. Class A 4,081,000 29,220 * ICON PLC ADR 1,234,045 29,123 * Varian Medical Systems Inc. 524,282 28,940 * QIAGEN NV 1,492,500 27,940 * Alkermes Inc. 2,054,300 26,500 * Alexion Pharmaceuticals Inc. 485,097 26,370 DENTSPLY International Inc. 860,100 25,820 * Align Technology Inc. 1,396,300 24,226 * Salix Pharmaceuticals Ltd. 561,613 23,818 * Volcano Corp. 1,063,765 23,477 Pharmaceutical Product Development Inc. 916,850 22,243 * BioMarin Pharmaceutical Inc. 994,800 21,736 * Parexel International Corp. 965,650 19,825 * Haemonetics Corp. 355,222 19,626 * ABIOMED Inc. 1,763,000 19,552 * Onyx Pharmaceuticals Inc. 721,550 18,760 * Cephalon Inc. 325,300 18,461 * Impax Laboratories Inc. 1,118,985 18,340 * Martek Biosciences Corp. 875,552 18,115 * Coventry Health Care Inc. 889,100 17,631 * Community Health Systems Inc. 535,500 17,366 * Amylin Pharmaceuticals Inc. 907,100 17,162 * Watson Pharmaceuticals Inc. 420,300 17,022 * Elan Corp. PLC ADR 3,490,700 16,651 * Sun Healthcare Group Inc. 1,948,900 16,137 * Par Pharmaceutical Cos. Inc. 583,632 15,408 * Isis Pharmaceuticals Inc. 1,511,549 14,949 * Kindred Healthcare Inc. 1,072,044 14,258 * Cubist Pharmaceuticals Inc. 651,900 14,068 * MWI Veterinary Supply Inc. 264,143 13,910 * SXC Health Solutions Corp. 189,985 12,900 Quality Systems Inc. 229,900 12,626 * Targacept Inc. 575,158 12,441 * Sirona Dental Systems Inc. 403,275 12,413 Perrigo Co. 217,400 12,177 * PSS World Medical Inc. 639,945 12,044 * NxStage Medical Inc. 757,050 11,954 * Luminex Corp. 700,400 11,402 Hikma Pharmaceuticals PLC 983,635 11,057 * Warner Chilcott PLC Class A 430,800 11,028 * Incyte Corp. Ltd. 825,525 10,748 * Brookdale Senior Living Inc. 730,950 10,365 Lincare Holdings Inc. 431,825 10,260 *,^ Cadence Pharmaceuticals Inc. 1,277,200 9,783 * Covance Inc. 242,307 9,392 * Catalyst Health Solutions Inc. 267,821 9,261 * Ardea Biosciences Inc. 459,200 9,161 West Pharmaceutical Services Inc. 245,700 8,929 * VCA Antech Inc. 426,330 8,885 * IPC The Hospitalist Co. Inc. 341,450 8,792 Patterson Cos. Inc. 321,085 8,567 * Express Scripts Inc. 182,948 8,266 * Momenta Pharmaceuticals Inc. 383,000 8,173 * Cepheid Inc. 475,200 7,865 * United Therapeutics Corp. 154,662 7,561 * Immunogen Inc. 790,300 7,452 * American Medical Systems Holdings Inc. 291,566 6,519 * Orthovita Inc. 3,430,703 6,347 STERIS Corp. 195,600 6,218 * Zimmer Holdings Inc. 110,987 5,881 * Emergency Medical Services Corp. Class A 125,418 5,611 * Life Technologies Corp. 129,780 5,579 * Human Genome Sciences Inc. 214,122 5,554 Medicis Pharmaceutical Corp. Class A 218,100 5,529 * Dionex Corp. 73,200 5,527 * Exelixis Inc. 1,659,800 5,179 * HMS Holdings Corp. 90,885 5,119 Universal Health Services Inc. Class B 134,600 4,842 Invacare Corp. 203,100 4,840 * Arthrocare Corp. 174,400 4,670 * Healthsouth Corp. 251,865 4,662 Chemed Corp. 79,300 4,197 * Corvel Corp. 101,059 4,021 * Durect Corp. 1,545,600 3,771 * Health Net Inc. 141,781 3,339 * Cyberonics Inc. 131,700 3,137 * Valeant Pharmaceuticals International 52,800 2,974 * BioScrip Inc. 668,904 2,843 * MedAssets Inc. 112,678 2,638 * Wright Medical Group Inc. 158,027 2,467 * Accelrys Inc. 337,080 2,376 * Tenet Healthcare Corp. 497,100 2,287 * Gentiva Health Services Inc. 97,332 2,008 *,^ Amedisys Inc. 74,562 1,959 PDL BioPharma Inc. 313,485 1,950 Atrion Corp. 13,355 1,929 * Bio-Reference Labs Inc. 86,685 1,818 * Hi-Tech Pharmacal Co. Inc. 101,300 1,781 America Service Group Inc. 98,731 1,742 * Greatbatch Inc. 72,366 1,634 * Dendreon Corp. 45,275 1,490 * Savient Pharmaceuticals Inc. 102,174 1,400 * athenahealth Inc. 50,006 1,389 * Micromet Inc. 201,583 1,381 * Questcor Pharmaceuticals Inc. 117,909 1,326 * Nabi Biopharmaceuticals 231,100 1,322 * IDEXX Laboratories Inc. 21,900 1,286 * Depomed Inc. 373,755 1,069 Hill-Rom Holdings Inc. 32,100 1,061 * Affymetrix Inc. 193,100 944 * Furiex Pharmaceuticals Inc. 76,404 895 * Odyssey HealthCare Inc. 28,896 773 * Harvard Bioscience Inc. 204,132 737 Techne Corp. 12,500 730 * Sciclone Pharmaceuticals Inc. 209,916 724 PerkinElmer Inc. 34,600 673 * Pharmasset Inc. 22,870 618 * Array Biopharma Inc. 187,350 594 * Providence Service Corp. 41,239 594 * PharMerica Corp. 41,480 542 * Continucare Corp. 137,064 522 * Phase Forward Inc. 29,300 492 * Rural/Metro Corp. 45,745 414 * Caliper Life Sciences Inc. 102,300 401 * Auxilium Pharmaceuticals Inc. 17,500 395 * Genomic Health Inc. 27,900 360 * LHC Group Inc. 15,237 350 * Kinetic Concepts Inc. 8,000 284 * Orthofix International NV 8,451 256 * Hanger Orthopedic Group Inc. 13,459 231 * Enzon Pharmaceuticals Inc. 15,300 167 Analogic Corp. 3,321 151 * inVentiv Health Inc. 4,300 112 * Allied Healthcare International Inc. 42,059 104 * Akorn Inc. 26,200 95 * Metropolitan Health Networks Inc. 24,140 91 * SIGA Technologies Inc. 10,100 85 * Triple-S Management Corp. Class B 4,100 81 * Curis Inc. 35,100 60 * ADAM Inc. 8,639 28 Industrials (15.9%) MSC Industrial Direct Co. Class A 1,110,540 55,960 Kennametal Inc. 1,876,745 51,404 *,4 Beacon Roofing Supply Inc. 2,959,193 50,484 AMETEK Inc. 797,397 35,301 Watsco Inc. 614,010 34,206 * Genesee & Wyoming Inc. Class A 814,430 33,294 * ArvinMeritor Inc. 1,979,750 32,488 Flowserve Corp. 292,410 28,995 * Stericycle Inc. 441,200 27,796 * HUB Group Inc. Class A 861,200 27,688 * EnerSys 1,132,140 27,420 Knight Transportation Inc. 1,310,340 27,412 * AerCap Holdings NV 2,088,726 27,195 * US Airways Group Inc. 2,495,200 27,073 * IHS Inc. Class A 403,050 25,517 * Kansas City Southern 658,300 24,160 * JetBlue Airways Corp. 3,702,330 23,806 * Continental Airlines Inc. Class B 873,300 21,850 * GeoEye Inc. 627,120 21,648 * DigitalGlobe Inc. 793,790 21,639 Con-way Inc. 622,700 20,979 * RBC Bearings Inc. 680,494 20,871 * Teledyne Technologies Inc. 506,800 20,794 * Kforce Inc. 1,538,877 20,790 * Advisory Board Co. 472,173 20,710 Lennox International Inc. 468,500 20,459 Triumph Group Inc. 264,678 20,089 * Chicago Bridge & Iron Co. NV 866,175 19,498 Gardner Denver Inc. 361,500 18,353 * EnerNOC Inc. 545,620 18,191 * Atlas Air Worldwide Holdings Inc. 295,005 17,252 UTi Worldwide Inc. 1,152,235 16,834 Belden Inc. 702,430 16,781 Trinity Industries Inc. 823,800 16,781 Equifax Inc. 478,930 15,010 * Huron Consulting Group Inc. 677,829 13,916 Healthcare Services Group Inc. 614,670 13,732 * II-VI Inc. 391,550 13,422 Applied Industrial Technologies Inc. 471,550 13,203 Woodward Governor Co. 428,550 12,959 Landstar System Inc. 307,865 12,481 *,^ A123 Systems Inc. 1,126,000 12,138 * United Stationers Inc. 208,965 11,315 Steelcase Inc. Class A 1,630,509 11,267 * TrueBlue Inc. 871,030 11,210 * Kirby Corp. 239,200 9,195 McGrath Rentcorp 391,688 9,134 Acuity Brands Inc. 213,300 8,986 * Ladish Co. Inc. 290,400 8,541 * Polypore International Inc. 343,750 8,442 Robert Half International Inc. 331,589 8,349 * UAL Corp. 347,200 8,243 CH Robinson Worldwide Inc. 125,875 8,207 Timken Co. 230,300 7,743 * General Cable Corp. 290,500 7,710 Deluxe Corp. 374,601 7,709 * Exponent Inc. 229,572 7,578 * Resources Connection Inc. 571,400 7,422 * Avis Budget Group Inc. 597,928 7,378 Goodrich Corp. 98,746 7,196 * American Superconductor Corp. 238,150 7,180 * EMCOR Group Inc. 275,000 7,153 WW Grainger Inc. 63,600 7,124 * RailAmerica Inc. 629,195 6,990 * Corrections Corp. of America 343,174 6,716 Nordson Corp. 105,300 6,639 * McDermott International Inc. 280,693 6,599 * LaBarge Inc. 523,522 6,560 * Owens Corning 206,285 6,494 * Alliant Techsystems Inc. 92,716 6,227 * Chart Industries Inc. 345,800 6,159 * Navistar International Corp. 113,500 5,869 Towers Watson & Co. Class A 130,500 5,809 Hubbell Inc. Class B 116,500 5,498 * Armstrong World Industries Inc. 149,500 5,466 Heartland Express Inc. 329,670 5,281 * Sensata Technologies Holding NV 320,050 5,185 Bucyrus International Inc. Class A 78,300 4,872 Carlisle Cos. Inc. 141,920 4,780 Ingersoll-Rand PLC 125,775 4,712 * Oshkosh Corp. 135,200 4,648 Ritchie Bros Auctioneers Inc. 242,510 4,513 * Flow International Corp. 1,589,318 4,323 Allegiant Travel Co. Class A 96,582 4,287 * Orion Marine Group Inc. 328,435 4,079 Copa Holdings SA Class A 77,697 4,013 Dun & Bradstreet Corp. 57,700 3,944 * Korn/Ferry International 270,000 3,794 Cubic Corp. 83,530 3,385 Toro Co. 64,400 3,352 TAL International Group Inc. 119,400 3,217 Interface Inc. Class A 242,560 3,015 * ICF International Inc. 129,600 2,981 * Thomas & Betts Corp. 71,123 2,819 AZZ Inc. 62,327 2,713 Pall Corp. 70,800 2,707 Watts Water Technologies Inc. Class A 82,500 2,657 Mine Safety Appliances Co. 94,570 2,369 Rollins Inc. 95,700 2,090 * SYKES Enterprises Inc. 128,023 2,029 * Hawaiian Holdings Inc. 337,710 2,026 Textainer Group Holdings Ltd. 69,700 1,903 Standex International Corp. 62,800 1,885 * Consolidated Graphics Inc. 43,300 1,861 * Michael Baker Corp. 43,983 1,707 * M&F Worldwide Corp. 59,000 1,663 * Pacer International Inc. 200,700 1,654 * WESCO International Inc. 45,000 1,617 AAON Inc. 64,940 1,614 * Waste Connections Inc. 39,800 1,519 * Altra Holdings Inc. 104,740 1,519 * Trimas Corp. 124,732 1,489 ABM Industries Inc. 63,761 1,384 * GenCorp Inc. 262,345 1,380 Brink's Co. 58,500 1,281 * Amerco Inc. 18,028 1,229 * Alaska Air Group Inc. 23,480 1,211 * DXP Enterprises Inc. 57,700 1,185 * APAC Customer Services Inc. 216,520 1,174 * Tetra Tech Inc. 55,700 1,168 HNI Corp. 38,200 987 Titan International Inc. 83,500 917 * KAR Auction Services Inc. 62,000 785 * GrafTech International Ltd. 42,940 673 * Sauer-Danfoss Inc. 39,252 585 * LMI Aerospace Inc. 33,417 575 Regal-Beloit Corp. 9,100 554 * EnPro Industries Inc. 18,460 553 US Ecology Inc. 36,800 544 * WABCO Holdings Inc. 9,740 377 Ampco-Pittsburgh Corp. 15,276 367 Raven Industries Inc. 10,430 365 * Harbin Electric Inc. 18,002 331 VSE Corp. 8,978 319 * Sparton Corp. 53,927 307 * Intersections Inc. 54,893 271 * Ultrapetrol Bahamas Ltd. 54,680 261 Standard Register Co. 63,796 212 Bowne & Co. Inc. 17,200 195 * ATC Technology Corp. 7,772 186 * Copart Inc. 4,600 168 Valmont Industries Inc. 2,300 163 * Colfax Corp. 9,900 128 Quanex Building Products Corp. 6,600 116 Tennant Co. 2,800 105 Vicor Corp. 6,500 102 * CRA International Inc. 4,995 96 AO Smith Corp. 1,400 77 * Blount International Inc. 6,900 73 * Geo Group Inc. 3,400 73 * On Assignment Inc. 15,004 72 * Covenant Transportation Group Inc. Class A 7,400 69 * Generac Holdings Inc. 4,300 64 SIFCO Industries Inc. 5,720 59 * Herley Industries Inc. 2,970 46 * United Capital Corp. 1,770 44 Primoris Services Corp. 1,035 7 Information Technology (22.5%) * Informatica Corp. 1,662,636 50,095 * Alliance Data Systems Corp. 845,331 48,590 * Netlogic Microsystems Inc. 1,571,718 46,460 * TiVo Inc. 5,272,760 45,240 * ON Semiconductor Corp. 6,584,864 44,448 * MICROS Systems Inc. 1,205,605 43,137 Sapient Corp. 3,915,852 43,074 *,4 Sourcefire Inc. 2,000,062 42,681 * Teradyne Inc. 3,898,128 41,944 * Concur Technologies Inc. 775,875 35,907 * Rovi Corp. 803,635 35,762 * NICE Systems Ltd. ADR 1,173,371 33,641 * Hewitt Associates Inc. Class A 681,990 33,486 * Acme Packet Inc. 1,159,678 32,772 * Polycom Inc. 1,075,235 31,913 Factset Research Systems Inc. 407,100 30,532 * PMC - Sierra Inc. 3,654,160 29,599 * VeriFone Systems Inc. 1,231,440 26,944 * Ariba Inc. 1,658,085 26,480 * Atmel Corp. 4,863,830 25,438 ADTRAN Inc. 789,060 24,919 Jabil Circuit Inc. 1,687,280 24,482 Solera Holdings Inc. 644,237 24,468 * Salesforce.com Inc. 240,440 23,792 * WebMD Health Corp. 512,991 23,736 Maxim Integrated Products Inc. 1,287,400 22,568 * Netezza Corp. 1,445,670 22,408 * Ingram Micro Inc. 1,331,753 22,014 * Parametric Technology Corp. 1,199,010 21,510 * Gartner Inc. 834,102 20,994 * Acxiom Corp. 1,360,303 20,867 * Blue Coat Systems Inc. 947,109 20,742 * SuccessFactors Inc. 1,013,930 20,593 * Nuance Communications Inc. 1,231,659 20,335 * MKS Instruments Inc. 941,100 20,196 * Trimble Navigation Ltd. 691,525 19,619 * F5 Networks Inc. 218,779 19,215 * Littelfuse Inc. 526,950 18,765 * j2 Global Communications Inc. 787,200 18,523 Syntel Inc. 441,657 18,223 * Celestica Inc. 2,008,000 17,871 * Verigy Ltd. 1,948,920 17,345 * FEI Co. 868,095 16,980 * QLogic Corp. 1,065,785 16,967 * Microsemi Corp. 1,058,270 16,890 * Progress Software Corp. 562,265 16,812 * Atheros Communications Inc. 624,821 16,520 * Silicon Laboratories Inc. 405,945 16,258 * Cymer Inc. 488,440 16,255 * Euronet Worldwide Inc. 1,001,330 15,721 * Websense Inc. 831,520 15,433 * Riverbed Technology Inc. 412,510 15,300 Power Integrations Inc. 428,760 15,157 * SunPower Corp. Class B 1,306,836 15,081 * Avago Technologies Ltd. 688,275 14,977 * Cadence Design Systems Inc. 2,147,455 14,946 * Finisar Corp. 929,700 14,903 * Convergys Corp. 1,151,200 12,859 Amphenol Corp. Class A 271,250 12,152 Intersil Corp. Class A 1,051,784 11,948 * NetApp Inc. 277,789 11,750 iGate Corp. 654,389 11,615 * S1 Corp. 1,971,000 11,570 * Hittite Microwave Corp. 241,450 11,097 * Varian Semiconductor Equipment Associates Inc. 385,930 10,906 * Cogent Inc. 1,210,222 10,880 * IAC/InterActiveCorp 418,200 10,455 * DG FastChannel Inc. 262,300 10,001 * Cypress Semiconductor Corp. 939,881 9,963 * Aruba Networks Inc. 580,989 9,865 * RightNow Technologies Inc. 601,975 9,523 Pegasystems Inc. 303,700 9,342 * Mellanox Technologies Ltd. 538,500 8,971 * Hollysys Automation Technologies Ltd. 876,400 8,554 * Equinix Inc. 91,345 8,542 * Cognizant Technology Solutions Corp. Class A 149,014 8,130 * Digital River Inc. 304,170 7,997 * Advent Software Inc. 154,939 7,942 * Oclaro Inc. 580,178 7,154 Global Payments Inc. 187,200 7,063 * Advanced Energy Industries Inc. 399,600 7,037 * Ciena Corp. 534,100 6,991 * Compellent Technologies Inc. 515,720 6,916 * Marvell Technology Group Ltd. 458,046 6,834 Black Box Corp. 224,500 6,834 * Diodes Inc. 373,605 6,605 * NeuStar Inc. Class A 266,653 6,194 Plantronics Inc. 206,000 6,174 * Isilon Systems Inc. 345,000 6,051 * VanceInfo Technologies Inc. ADR 230,446 5,851 * Fairchild Semiconductor International Inc. Class A 634,581 5,762 * Veeco Instruments Inc. 132,000 5,716 * Intuit Inc. 141,750 5,635 * LoopNet Inc. 487,250 5,574 * PROS Holdings Inc. 782,100 5,529 * Rambus Inc. 278,603 5,475 * Brightpoint Inc. 676,819 5,360 * Applied Micro Circuits Corp. 437,645 5,234 MAXIMUS Inc. 82,500 4,966 * Blackboard Inc. 129,919 4,933 * Rackspace Hosting Inc. 259,525 4,853 * Lattice Semiconductor Corp. 850,400 4,728 * Art Technology Group Inc. 1,301,932 4,687 * Cirrus Logic Inc. 234,765 4,578 * CommVault Systems Inc. 244,700 4,532 * Constant Contact Inc. 227,175 4,428 * Ancestry.com Inc. 218,849 4,320 * Aviat Networks Inc. 1,052,337 4,251 * Electronic Arts Inc. 250,000 3,982 Fair Isaac Corp. 156,997 3,744 * Radiant Systems Inc. 262,136 3,725 * GSI Commerce Inc. 159,693 3,596 * SolarWinds Inc. 252,750 3,493 * Arris Group Inc. 359,196 3,348 * ArcSight Inc. 128,150 3,205 * JDA Software Group Inc. 131,600 3,093 * TeleTech Holdings Inc. 206,826 2,875 * Manhattan Associates Inc. 102,700 2,759 * DealerTrack Holdings Inc. 172,000 2,685 * Quest Software Inc. 132,300 2,667 * OSI Systems Inc. 95,611 2,657 * Mantech International Corp. Class A 66,711 2,645 * Shanda Interactive Entertainment Ltd. ADR 65,000 2,594 Diamond Management & Technology Consultants Inc. Class A 233,453 2,533 Jack Henry & Associates Inc. 98,300 2,497 * Silicon Motion Technology Corp. ADR 454,800 2,410 * Coherent Inc. 63,100 2,336 * Anixter International Inc. 48,300 2,334 * Fabrinet 225,400 2,290 * DemandTec Inc. 324,940 2,187 * Interactive Intelligence Inc. 134,317 2,173 * Advanced Micro Devices Inc. 288,661 2,162 * Insight Enterprises Inc. 139,300 2,030 * Amkor Technology Inc. 327,722 1,891 * Tekelec 128,038 1,810 * Oplink Communications Inc. 110,500 1,780 * Power-One Inc. 143,000 1,777 * Multi-Fineline Electronix Inc. 69,191 1,753 * Netgear Inc. 72,900 1,750 * Conexant Systems Inc. 832,500 1,715 * LivePerson Inc. 234,713 1,652 * Red Hat Inc. 50,000 1,607 * Ulticom Inc. 166,780 1,581 Lender Processing Services Inc. 48,100 1,536 * Netscout Systems Inc. 95,615 1,515 * Sanmina-SCI Corp. 120,100 1,510 * Quantum Corp. 935,000 1,496 * TIBCO Software Inc. 108,800 1,475 * LSI Corp. 350,469 1,412 Opnet Technologies Inc. 91,700 1,397 * Loral Space & Communications Inc. 29,122 1,393 * Brooks Automation Inc. 180,300 1,376 * Nova Measuring Instruments Ltd. 250,000 1,257 * Comtech Telecommunications Corp. 56,265 1,214 * Hypercom Corp. 279,763 1,211 * Mercury Computer Systems Inc. 90,471 1,194 * Radisys Corp. 119,849 1,183 * InterDigital Inc. 43,100 1,176 * Brocade Communications Systems Inc. 226,390 1,121 * Net 1 UEPS Technologies Inc. 73,491 1,069 * Volterra Semiconductor Corp. 46,100 1,038 * QLIK Technologies Inc. 71,700 1,030 * Silicon Image Inc. 241,400 1,028 * ADC Telecommunications Inc. 76,300 971 *,^ Synaptics Inc. 30,471 954 * CSG Systems International Inc. 48,705 919 CTS Corp. 96,360 901 * MIPS Technologies Inc. Class A 161,770 882 * Monolithic Power Systems Inc. 50,000 881 * Emulex Corp. 98,600 858 * Global Cash Access Holdings Inc. 182,438 750 * RF Micro Devices Inc. 177,700 741 * Epicor Software Corp. 77,900 603 * Ness Technologies Inc. 121,189 542 * Saba Software Inc. 106,576 523 * Internap Network Services Corp. 110,612 518 * Mindspeed Technologies Inc. 62,395 441 * Zygo Corp. 51,084 423 QAD Inc. 100,002 417 * Computer Task Group Inc. 46,450 372 Blackbaud Inc. 15,300 362 * Symmetricom Inc. 65,430 349 * TriQuint Semiconductor Inc. 47,700 331 * Unisys Corp. 11,730 317 Heartland Payment Systems Inc. 18,937 299 * support.com Inc. 68,200 282 * Magma Design Automation Inc. 86,600 281 * Seachange International Inc. 27,662 248 * Bottomline Technologies Inc. 15,300 217 * Digi International Inc. 25,819 215 * Actel Corp. 13,895 204 * IntriCon Corp. 37,287 197 * Extreme Networks 58,100 166 * LaserCard Corp. 40,968 164 * INX Inc. 34,070 156 * Ceva Inc. 10,752 137 * Occam Networks Inc. 21,500 137 * Exar Corp. 13,959 98 * Electronics for Imaging Inc. 7,944 85 * Image Sensing Systems Inc. 6,990 84 * Forrester Research Inc. 2,340 76 * Avid Technology Inc. 5,703 74 Renaissance Learning Inc. 5,100 71 * CACI International Inc. Class A 1,500 71 * Checkpoint Systems Inc. 3,500 70 Keithley Instruments Inc. 6,300 68 * Travelzoo Inc. 4,320 67 * Infospace Inc. 8,500 67 Micrel Inc. 6,800 66 * Lionbridge Technologies Inc. 13,400 66 Richardson Electronics Ltd. 6,500 62 * Xyratex Ltd. 4,500 58 * Spansion Inc. Class A 3,400 57 * Stamps.com Inc. 3,123 34 * Lawson Software Inc. 3,525 28 * Tessco Technologies Inc. 1,623 23 * GTSI Corp. 2,402 13 * CSP Inc. 929 4 Materials (4.1%) Sensient Technologies Corp. 1,580,000 46,547 * Titanium Metals Corp. 1,346,623 29,814 Albemarle Corp. 667,055 29,097 Silgan Holdings Inc. 1,013,800 28,812 * Pactiv Corp. 835,345 25,411 Olin Corp. 1,129,000 22,919 Aptargroup Inc. 472,420 20,347 * Fronteer Gold Inc. 2,960,745 17,764 Steel Dynamics Inc. 1,234,600 17,679 Arch Chemicals Inc. 475,599 16,299 Cytec Industries Inc. 241,900 12,076 Ashland Inc. 207,941 10,574 Schnitzer Steel Industries Inc. 197,450 9,047 * OM Group Inc. 296,200 7,997 Eagle Materials Inc. 313,870 7,677 Ball Corp. 113,000 6,581 Greif Inc. Class A 108,029 6,442 NewMarket Corp. 59,756 6,405 Lubrizol Corp. 60,200 5,628 Walter Energy Inc. 77,766 5,545 Stepan Co. 76,047 5,020 Rock-Tenn Co. Class A 76,537 4,073 * Solutia Inc. 265,600 3,748 Schweitzer-Mauduit International Inc. 70,575 3,736 * Clearwater Paper Corp. 47,249 2,912 * Crown Holdings Inc. 102,633 2,856 Valspar Corp. 62,800 1,973 * PolyOne Corp. 184,600 1,903 * WR Grace & Co. 41,300 1,060 Airgas Inc. 4,000 261 * Kraton Performance Polymers Inc. 7,100 167 * US Energy Corp. 27,880 134 * General Steel Holdings Inc. 40,366 117 Telecommunication Services (1.1%) * tw telecom inc Class A 1,467,400 27,763 * SBA Communications Corp. Class A 513,367 18,574 * MetroPCS Communications Inc. 1,808,900 16,190 * Clearwire Corp. Class A 1,957,810 13,666 * Vonage Holdings Corp. 4,578,165 11,216 NTELOS Holdings Corp. 196,800 3,682 Consolidated Communications Holdings Inc. 200,200 3,495 Frontier Communications Corp. 319,100 2,438 USA Mobility Inc. 94,966 1,408 * Premiere Global Services Inc. 205,250 1,285 * PAETEC Holding Corp. 111,200 437 * ICO Global Communications Holdings Ltd. 206,300 392 * Cincinnati Bell Inc. 95,000 281 Utilities (0.6%) ITC Holdings Corp. 389,500 22,100 UGI Corp. 731,600 19,724 CenterPoint Energy Inc. 370,100 5,267 Ormat Technologies Inc. 147,380 4,100 Integrys Energy Group Inc. 28,300 1,340 Southwest Water Co. 10,000 108 Total Common Stocks (Cost $6,671,222) Market Value Coupon Shares ($000) Temporary Cash Investments (8.8%) 1 Money Market Fund (7.8%) 5,6 Vanguard Market Liquidity Fund 0.297% 677,971,795 677,972 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.2%) Deutsche Bank Securities, Inc. (Dated 7/30/10, Repurchase Value $12,400,000, collateralized by Government National Mortgage Assn. 4.500%, 7/15/40) 0.210% 8/2/10 12,400 12,400 U.S. Government and Agency Obligations (0.8%) 7,8 Fannie Mae Discount Notes 0.300% 10/20/10 200 200 7,8 Federal Home Loan Bank Discount Notes 0.090% 8/6/10 55,000 54,999 7,8 Freddie Mac Discount Notes 0.296% 3/31/11 3,000 2,994 7,8 Freddie Mac Discount Notes 0.245% 9/21/10 15,300 15,297 Total Temporary Cash Investments (Cost $763,860) Total Investments (97.5%) (Cost $7,435,082) Other Assets and Liabilities-Net (2.5%) 6 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $74,990,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.9% and -0.4%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Restricted security represents 0.0% of net assets. 4 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $77,761,000 of collateral received for securities on loan. 7 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 8 Securities with a value of $73,490,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. Explorer Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C . Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At July 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini Russell 2000 Index September 2010 11,772 764,709 (1,357) S&P MidCap 400 Index September 2010 31 11,761 48 E-mini S&P MidCap 400 Index September 2010 278 21,095 1,680 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Explorer Fund D. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Oct. 31, 2009 July 31, 2010 Market Purchases Proceeds from Dividend Market Value at Cost Securities Sold Income Value ($000) ($000) ($000) ($000) ($000) Beacon Roofing Supply Inc N/A 1 38,427 3,888  50,484 Sourcefire Inc N/A 1 53,170 9,041  42,681 Verigy Ltd. N/A 2 11,951 17,458  N/A 2   93,165 1 Not applicable  At October 31, 2009, the issuer was not an affiliated company of the fund. 2 Not applicable  At October 31, 2009 and July 31, 2010, the issuer was not an affiliated company of the fund, but was affiliated during the period. E. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the fund's investments as of July 31, 2010, based on the inputs used to value them: Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 7,739,949 11,057 1,339 Temporary Cash Investments 677,972 85,890  Futures ContractsAssets 1 2,233   Futures ContractsLiabilities 1 (13)   Total 8,420,141 96,947 1,339 1 Represents variation margin on the last day of the reporting period. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended July 31, 2010: Investments in Common Stocks Amount Valued Based on Level 3 Inputs ($000) Balance as of October 31, 2009  Total Purchases 1,814 Change in Unrealized Appreciation (Depreciation) (475) Balance as of July 31, 2010 1,339 Explorer Fund F. At July 31, 2010, the cost of investment securities for tax purposes was $7,435,082,000. Net unrealized appreciation of investment securities for tax purposes was $1,081,125,000, consisting of unrealized gains of $1,472,478,000 on securities that had risen in value since their purchase and $391,353,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD EXPLORER FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD EXPLORER FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 23, 2010 VANGUARD EXPLORER FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: September 23, 2010 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
